DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is represented by Behr (WO 2012/010342). Behr discloses [Figures 5-8] the transverse grooves 4 (lug grooves) have a groove width that decreases from the first end side to the second end side (decreasing axially outwardly) [Behr, 0078]; however, the specific dimensions and magnitude of the width change is not indicated or suggested by Behr, therefore the claimed relationships of at a position 0.50 * L, 0.80 * y0 ≤ y ≤ 0.98 * y0; at a position 0.80 * L, 0.60 * y0 ≤ y ≤ 0.90 * y0; and at a position 1.00 * L, 0.30 * y0 ≤ y ≤ 0.50 * y0 are not disclosed or suggested by the prior art, and thus constitute allowable subject matter.
Regarding claim 13, the closest prior art is represented by Kobayashi (US 6,347,653) in view of Shimizu (US 2008/041509). The tire taught by Kobayashi and Shimizu has a step portion depth WS (notch portion depth) of from 0.3 to 0.7 times a groove depth of the lug groove 14 [Shimizu, Paragraph 0051], with an example step portion depth WS given of 15 mm [Shimizu, Paragraph 0080], lying well outside the claimed range. As the groove depth, and the step portion 22 (notch portion) depth WS of the tire disclosed by Kobayashi and Shimizu is so much larger than the claimed range, they do not disclose or suggest the limitations of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749